Exhibit 1 PERION ANNOUNCES TWO-YEAR RENEWAL WITH GOOGLE Tel Aviv and Seattle – April 25, 2013 – Perion Network Ltd. (NASDAQ: PERI), today announced it has signed a two-year, non-exclusive, renewal with Google, extending the Company's relationship with the search provider, effective May 1, 2013. Mr. Josef Mandelbaum, Perion’s CEO, said, “This is an important milestone for our long term growth strategy and we are very pleased to extend our strategic relationship with Google, now entering its eighth year.While the terms of the new contract are confidential, we can say that the business terms are slightly better than those achieved under the previous contract. In addition, I am happy to report that this renewal signifies our full support of, and commitment to comply with, Google's updated downloadable software policies." About Perion Network Ltd. Perion Network, Ltd. (NASDAQ: PERI) is a global consumer internet company that develops applications to make the online experience of its users simple, safe and enjoyable. Perion’s three main consumer brands are: Incredimail, Smilebox and SweetIM. Incredimail is a unified messaging application enabling consumers to manage multiple email accounts and Facebook messages in one place with an easy-to-use interface and extensive personalization features, and is available in over 100 countries in 8 languages; Smilebox is a leading photo sharing and social expression product and service that quickly turn life's moments into digital keepsakes for sharing and connecting with friends and family, in a fun and personal way.SweetIM is an instant messaging application that enables consumers to personalize their everyday communications with free, fun and easy to use content. Perion products have had over 300 million downloads to date with more than 50 million monthly visitors across all of its brands. Most of Perion’s applications are monetized through a freemium model. Free versions of our applications are monetized primarily through our toolbar which generates search revenue and display advertising revenue, generated through impressions. A more advanced feature-rich version of many of our products is available with a premium upgrade. Perion also offers and develops a range of products for mobile phones and tablets to answer its users increasing mobile demands. For more information on Perion please visit www.perion.com. Forward Looking Statements This press release contains historical information and forward-looking statements within the meaning of The Private Securities Litigation Reform Act of 1995 with respect to the business, financial condition and results of operations of the Company. The words “will”, “believe,” “expect,” “intend,” “plan,” “should” and similar expressions are intended to identify forward-looking statements. Such statements reflect the current views, assumptions and expectations of the Company with respect to future events and are subject to risks and uncertainties. Many factors could cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, or financial information, including, among others, risks that the Company’s acquisition activitiesmay disrupt current plans and operations and pose difficulties in employee retention, risks entailed in integrating acquired business, changes in the markets in which the Company operates and in general economic and business conditions, loss of key customers and unpredictable sales cycles, competitive pressures, market acceptance of new products, inability to meet efficiency and cost reduction objectives, changes in business strategy and various other factors, whether referenced or not referenced in this press release. Various other risks and uncertainties may affect the Company and its results of operations, as described in reports filed by the Company with the Securities and Exchange Commission from time to time, including its annual report on Form 20-F for the year ended December 31, 2011. The Company does not assume any obligation to update these forward-looking statements. Contact Information Deborah Margalit Perion Investor Relations +972-3-7696100 investors@perion.com Hayden/MS-IR LLC Brett Maas/ Miri Segal-Scharia 646-536-7331/ 917-607-8654 Brett@haydenir.com/ msegal@ms-ir.com Source: Perion Network Ltd.
